DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-22, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claims 1 and 19, and a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 11. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 11 recites:
“receiving…a plurality of sets of terms and conditions for customer agreements”, “receiving…customer feedback on the plurality of sets of terms and conditions”,  “training…to summarize aspects of the plurality of sets of terms and conditions based .”
6.	Claim 19 recites:
“receiving…a summary of a set of terms and conditions for a customer agreement, wherein the summary…trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions”, “providing…the summary to a human reviewer for approval responsive to receiving approval of the summary”, “generating…a message to a customer subject to the customer agreement, wherein the summary is included in the message”, and “sending…the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions”.
The limitations above demonstrate the independent claims are directed toward the abstract idea of summarizing and providing summarized terms and conditions of a customer agreement which are concepts that encompass legal interactions (i.e., agreements in the form of contracts, legal obligations) and mental processes (i.e., observations, evaluations, judgments, and opinions), which is subject matter that falls within the certain methods of organizing human activity and mental processes groupings of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification in at least [0002] discloses  An account such as a credit account, bank account, customer loyalty/reward account, or the like typically has a set of terms and conditions which govern the roles and responsibilities of the account issuer (bank, merchant, company, or the like) and of the account holding customer. The terms and conditions may define things such as, but not limited to: the billing cycle of an account; chargeable fees; the minimum payment required on the balance of the account; the payment due date for the account; the number of points awarded per dollar spent on the account; cancellation conditions for the account; responsibilities in the event of theft/misuse of the account; expiration of loyalty/reward points; and the interest rate charged on the account. An accountholder should be aware of and understand the terms and conditions applicable to their account because a failure to comprehend such terms and conditions can lead to misunderstandings and 

As such, the limitations of claims 1 and 11 including receiving, training, receiving, creating, and outputting describe a series of steps for evaluating terms and conditions of a customer agreement and providing the terms and conditions in a simplified form which are limitations that can be practically be performed in the human mind, with or without use of a physical aid such a pen and paper, thus the limitations fall within the mental process grouping. Similarly, the limitations of claim 19 fall within the certain methods of organizing human activity because receiving, providing, generating, and sending describe a series of steps for a human reviewer to receive a summary of a customer agreement, approve the summary of the customer agreement and provide the customer the customer agreement which can reasonably be characterized as legal interactions or obligations being performed by an account issuer.  As such, all of these limitations recited in the independent claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “an artificial intelligence”, “a computer system”, “a smart summarizer”, “a non-transitory computer readable storage medium”, - see claims 1, 11, and 19 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).

9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “an artificial intelligence”, “a computer system”, “a smart summarizer”, “a non-transitory computer readable storage medium” amount to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
10.	Claims 2-10, 12-18, and 20-22 are dependent of claims 1, 11 and 19. 
Claims 2 and 12 recite “revising, by the smart summarizer, the summary based on customer feedback on the summary and the new set of terms and conditions”, claim 3 recites “sending, by the computer system, the summary to a customer who is subject to the new set of terms and conditions”, claim 4 recites “sending, by the computer system, the summary to a webpage for display in response to a user request for a summary of the new set of terms and conditions” claims 10 and 18 recite “creating a revision summary which summarizes revisions enacted between the new set of terms and conditions and a previous set of terms and conditions which was revised to create the new set of terms and conditions” all add extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). As shown in MPEP 2106.05 (d) II, the courts indicated in the Versata and Ultramerical court decisions that “storing and retrieving information in memory”, “electronic record keeping”, and “updating an activity log” are recognized computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Additionally, Claims 5 and 13 recite “receiving click tracking data from online customer viewings of the plurality of sets of terms and conditions”, claims 6 and 14 recite “receiving call center logs regarding customer questions about the plurality of sets of terms and conditions.”, claims 7 and 15 recite “receiving call center audio regarding customer questions about the plurality of sets of terms and conditions”, claims 8 and 16 recite “receiving the new set of terms and conditions for a credit card agreement”, claims 9 and 17 recite “receiving the new set of terms and conditions for a brand loyalty program”, claim 20 recites “generating the message as a cellular text message”, claim 21 recites “generating the message as a electronic mail message”, and claim 22 recite 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-5, 10-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bui (2018/0239959).

With respect to claims 1 and 11, Bui discloses 
a method and non-transitory computer readable storage medium for summarizing terms and conditions of a customer agreement (¶ 0136: discloses the system can analyze documents, i.e., contracts under negotiation and present simplified summarizing information to users.),
the method comprising: 
receiving, by an artificial intelligence of a computer system, a plurality of sets of terms and conditions for customer agreements (¶ 0336, 0338: discloses the goal optimization system 100 which represents a computer system can extract terms from 
receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions (¶ 0340, 0409: discloses the system can monitor versions of documents being transmitted between negotiating parties and based on the monitoring the system can identify terms that appear to be important and/or the system can use natural language understanding techniques to analyze comments provided between users of a same negotiating entity.); 
training, by the artificial intelligence, to become a smart summarizer configured to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback  (¶ 0136, 0338, 0345, 0366, 0394, 0408-0409: discloses deep learning techniques may be utilized to identify different wording or verbiage for each of a multitude of legal terms. The system can maintain ontology information associated with terms, clauses, included in disparate documents.  The ontology information can be learned over time by the system using one or more machine learning models.  The system can monitor versions of documents being transmitted between negotiating parties and identify terms that appear to be important based on their routine change. Also, the system analyzes comments presented in versions or comments provided between users and can present summary information for extracted terms.  Through the use of machine learning techniques the system can import texts related to form contracts.); 

 creating, by the smart summarizer, a summary of the new set of terms and conditions (¶ 0337, 0381-0382: discloses the system monitors modifications to the documents and presents summary information describing the differences.  The system can generate a new document based on a selection of terms or update an existing document to create a new version of an existing document.); and 
outputting, by the smart summarizer, the summary in a human-readable format (¶ 0336, 0369, 0407, 0412, 0421: discloses the extracted terms and values can be presented to a user as a summary of a document. Thus, users can gain insight into potentially impenetrable contracts through viewing underlying terms.  The terms themselves may be presented in easy to understand verbiage instead of actual language included in the documents, such that unsophisticated users can rapidly understand the documents.  Also, ontology information may be stored in a human-readable format and can be presented as a chart to a user for confirmation that the information is accurate.)

With respect to claims 2 and 12, Bui discloses the method and non-transitory computer readable storage medium, further comprising:
revising, by the smart summarizer, the summary based on customer feedback on the summary and the new set of terms and conditions. (¶ 0366, 0382, 0385, 0389: 

With respect to claim 3, Bui discloses the method as recited in Claim 1, further comprising:
sending, by the computer system, the summary to a customer who is subject to the new set of terms and conditions. (¶ 0385: discloses as the document is updated the system can create a new version of the document which can be shared with other users for review.)

With respect to claim 4, Bui discloses the method as recited in Claim 1, further comprising:
sending, by the computer system, the summary to a webpage for display in response to a user request for a summary of the new set of terms and conditions. (¶ 0385, 0408: discloses a user can provide a document for analysis to system 100. In response the user interface which represents a webpage can present summary information for extracted terms.)

With respect to claims 5 and 13, Bui discloses the method and non-transitory computer readable storage medium, 

receiving click tracking data from online customer viewings of the plurality of sets of terms and conditions. (¶ 0408: discloses the system can monitor versions of documents being transmitted between negotiating parties and can identify terms that appear important based on their routine change.)

With respect to claims 10 and 18, Bui discloses the method and non-transitory computer readable storage medium, wherein the new set of terms and conditions comprise revised terms and conditions, and the creating, by the smart summarizer, a summary of the new set of terms and conditions comprises:
creating a revision summary which summarizes revisions enacted between the new set of terms and conditions and a previous set of terms and conditions which was revised to create the new set of terms and conditions. (¶ 0337, 0381-0382: discloses the system monitors modifications to the documents and presents summary information describing the differences.  The system can generate revisions of documents. To reduce complexities associated with review, the system can present easy to understand differences between versions of the document or between two or more different documents.)

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui (2018/0239959).

With respect to claims 6 and 14, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions comprises:
receiving customer questions about the plurality of sets of terms and conditions. (¶ 0409: discloses the system can analyze comments presented in versions or comments provided between users of the same negotiating entity.)
The Bui reference does not explicitly disclose receiving call center logs.
However, the Examiner asserts that the data identifying the customer questions about the plurality of sets of terms and conditions as including call center logs is simply 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the call center logs be included as the user comments of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.


With respect to claims 7 and 15, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions comprises:
receiving customer questions about the plurality of sets of terms and conditions. (¶ 0409: discloses the system can analyze comments presented in versions or comments provided between users of the same negotiating entity.)
The Bui reference does not explicitly disclose receiving call center audio.
However, the Examiner asserts that the data identifying the customer questions about the plurality of sets of terms and conditions as including call center audio is simply 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the call center audio be included as the user comments of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claims 8 and 16, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement, comprises:
receiving the new set of terms and conditions (¶ 0337, 0342, 0370: discloses the system can capture terms included in documents.  As new documents are received they can be similarly clustered and any new contract language can be included.) 
The Bui reference does not explicitly disclose receiving a credit card agreement.
However, the Examiner asserts that the data identifying the new set of terms and conditions as including a credit card agreement is simply a label for the data and adds 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the credit card agreement be included as the new contract language of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claims 9 and 17, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement, comprises:
receiving the new set of terms and conditions (¶ 0337, 0342, 0370: discloses the system can capture terms included in documents.  As new documents are received they can be similarly clustered and any new contract language can be included.) 
The Bui reference does not explicitly disclose receiving a brand loyalty program.
However, the Examiner asserts that the data identifying the new set of terms and conditions as including a brand loyalty program is simply a label for the data and adds 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the brand loyalty program be included as the new contract language of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

16.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui (2018/0239959) in view of Shetty (2004/0220819).


With respect to claim 19, Bui discloses 
a method of providing summarized terms and conditions of a customer agreement (¶ 0136: discloses the system can analyze documents, i.e., contracts under negotiation and present simplified summarizing information to users.), the method comprising:
receiving, by a computer system, a summary of a set of terms and conditions for a customer agreement (¶ 0336, 0338: discloses the goal optimization system 100 which 
wherein the summary is created by an artificial intelligence trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions (¶ 0136, 0338, 0345, 0366, 0394, 0408-0409: discloses deep learning techniques may be utilized to identify different wording or verbiage for each of a multitude of legal terms. The system can maintain ontology information associated with terms, clauses, included in disparate documents.  The ontology information can be learned over time by the system using one or more machine learning models.  The system can monitor versions of documents being transmitted between negotiating parties and identify terms that appear to be important based on their routine change. Also, the system analyzes comments presented in versions or comments provided between users and can present summary information for extracted terms.  Through the use of machine learning techniques the system can import texts related to form contracts.); 
Bui does not explicitly disclose the following limitations. 
However, Shetty which is pertinent in art to the claimed invention is related to an automated system for interfacing a legal representative of a legal department and a customer in the generation of legal agreements.

responsive to receiving approval of the summary, generating, by the computer system, a message to a customer subject to the customer agreement (¶ 0049: discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.), wherein the summary is included in the message (¶ 0049: the generated e-mail includes the uniform resource listing address where the legal agreement can be viewed.); and 
sending, by the computer system, the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions (¶ 0050-0053: discloses the generated email can be automatically sent to the customer.  The customer accesses the legal agreement and reviews the legal agreement and then inputs acceptance or non-acceptance of the legal agreement via the customer terminal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bui to include the features of providing, by the computer system, the summary to a human reviewer for approval; responsive to receiving approval of the summary, generating, by the computer system, a message to a customer subject to the customer agreement wherein the summary is included in the message and sending, by the computer system, the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions, as disclosed by Shetty to achieve the claimed invention.  As disclosed by Shetty, the motivation for the combination would have been to interface 

With respect to claim 21, the combination of Bui and Shetty discloses the method as recited in Claim 19, wherein the generating, by the computer system, a message to a customer subject to the customer agreement comprises:
generating the message as an electronic mail message. (¶ 0049: Shetty discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.)

With respect to claims 20 and 22, the combination of Bui and Shetty discloses the method as recited in Claim 19, wherein the generating, by the computer system, a message to a customer subject to the customer agreement comprises:
generating the message (¶ 0049: Shetty discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.)
The combination of Bui and Shetty does not explicitly disclose the message as a cellular text message and/or a letter to be mailed via a postal service. 
However, the Examiner asserts that the data identifying the message as a cellular text message and/or a letter to be mailed via a postal service is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the cellular text message and/or letter be included as the message of the combination of Bui and Shetty because the type of information being generated does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilce – (US 2003/0023527 A1) – (Abstract: Systems and methods are provided to facilitate generation and/or negotiation of an agreement document via an agreement modeling system. According to one embodiment, agreement information associated with an agreement between a party and a counter-party is determined. An agreement document is generated in accordance with the agreement information, and it is automatically arranged for the agreement document to be received by the party and/or the counter-party. For example, an agreement modeling system controller may transmit the agreement document to the counter-party via an electronic mail address.)
Gates – (US 2011/0283177 A1) – (¶ 0069: after the approver submits his or her response, a response notification can be generated based on input from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629